Appeal from a judgment of the County Court of Albany County, entered December 19, 1974, upon a verdict rendered by the court after a nonjury trial, convicting defendant of criminal sale of a controlled substance in the third degree. On February 14, 1974, defendant sold a quantity of heroin to Trooper A. Reppenhagen at the apartment of and in the presence of one James Cotton. Cotton had set up the meeting between defendant and Reppenhagen, and defendant sought to establish by way of defense that he had obtained drugs for Reppenhagen, whom he believed to be Cotton’s friend, as a favor to Cotton, and that he was not a seller of drugs but rather an agent for the buyer. The trial court, acting without a jury, rejected these contentions, and it is our opinion, upon review of the record, that the verdict is clearly supported by the evidence. Defendant raises various contentions on this appeal relating to whether the prosecution met its burden of proof, the weight of the evidence, the resolution of issues of credibility, and defendant’s entitlement to favorable inferences. We have examined these contentions and the record in its entirety, and we reject each of these contentions as being entirely without substance. Similarly, we reject defendant’s contention that the prosecution failed to establish beyond a reasonable doubt the voluntariness of certain statements by defendant. Judgment affirmed. Greenblott, J. P., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.